Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-9 are allowed.
The instant application is allowable for the reasons set forth on pages 3-7 of the decision of the Court of Appeals for the Federal Circuit, which is hereby incorporated by reference. As noted therein, Sullivan teaches that the primary object of the invention is realized by an electrolysis apparatus which includes a novel encapsulation system for electrodes which allows oppositely charged electrodes to be placed into intimate contiguous relationship with each other to thereby increase ion conduction or flow or electron conduction or flow, and correspondingly increase the generation of gasses (col. 2, lines 16-23). The prior art made of record does not teach or suggest the claimed invention of a pocket cell having at least two plates, comprising a cathode and an anode, within a housing; an envelope which encompasses at least one of said at least two plates; wherein at least one of said cathode and one of said anode are separated by a distance of approximately 1 and 1/8 to about 1 and ¼ of an inch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.